United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2392
                                     ___________

Billy James Barrett,                  *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Rick Boardman, doing business as      *
Boardman Aerial Spraying,             * (UNPUBLISHED)
                                      *
           Appellee.                  *
                                 ___________

                           Submitted: September 7, 1998
                               Filed: September 11, 1998
                                   ___________

Before WOLLMAN, HANSEN, and KELLY, Circuit Judges.
                          ___________

PER CURIAM.

       Billy James Barrett appeals from the district court’s1 dismissal of his action for
failure to state a claim. Having carefully reviewed the record and the parties’
submissions, we conclude no error of law appears, and we affirm the judgment of the
district court. See 8th Cir. R. 47B.



      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendations of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.
A true copy.

Attest:

      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                     -2-